Citation Nr: 0733584	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  07-02 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Feasibility of vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active service from August 1961 to August 
1964 and from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

In March 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge, who making is this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A statement of the case (SOC) must contain "a summary of the 
applicable laws and regulations, with appropriate citations . 
. ."  38 C.F.R. § 19.29(b) (2007).  The December 2006 SOC 
provided citations and did not provide a summary of the 
applicable laws and regulations to the veteran as required.  
Thus, the veteran was not given an adequate explanation as to 
why his claim was denied and was not given sufficient 
information to properly prepare his appeal.  This must be 
done.  Particularly, if the claim remains denied, the veteran 
must be given summaries of the provisions that have already 
been cited, 38 C.F.R. §§ 4.16, 21.53, and M28, Part IV, 
Subpart iii, Chapter 2, as well as any additional provisions 
which may be referenced in a supplemental statement of the 
case (SSOC).  

The record shows that the veteran's testing was not 
completed.  The record reflects some misunderstanding between 
the counselor and the veteran, regarding purposes and goals.  
Under these circumstances, the veteran should be rescheduled 
for testing and counseling by a counselor who has not 
previously counseled him.  


While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:
1.  The veteran should be scheduled for 
a complete course of vocational 
rehabilitation testing and counseling 
by a counselor who has not previously 
counseled him.  

The veteran should be afforded an 
opportunity to present to the counselor 
or identify any clinical or other 
evidence that the severity of any 
diagnosed disorder has changed.  
Identified evidence should be 
associated with the claim files.

2.  The veteran's current VA clinical 
records, from October 2006 to the 
present, should be obtained. 

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a SSOC which addresses all 
evidence associated with the claims 
file since the last SOC.  Such SSOC 
must contain, not merely citations, but 
a summary of the applicable laws and 
regulations, including 38 C.F.R. 
§§ 4.16, 21.53, and the text of any 
provisions of VBA Adjudication 
Procedure Manual M28, Part IV, Subpart 
iii, Chapter 2, or the revision 
thereof.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



